IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                     Nos. 94-41076 & 95-30579
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus


JOE ALLEN BOUNDS,

                                     Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. CR 88-50038-02
                       - - - - - - - - - -

                         January 17, 1996
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Joe Allen Bounds appeals the denial of his motion for a new

trial on the grounds of newly discovered evidence; the denial of

his motion for a new trial or, in the alternative, a writ of

error coram nobis on grounds of ineffective assistance of

counsel; and the sentencing judge's factual findings on

resentencing regarding drug quantities.   We have reviewed

Bounds's contentions of error and the record.   We find that

Bounds's ineffective-assistance claims are not adequately

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                     Nos. 94-41076 & 95-30579
                                -2-

developed for review on direct appeal.   See United States v.

Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987), cert. denied, 484

U.S. 1075 (1988).   We otherwise find no reversible error.

     Therefore, the decisions of the district court are AFFIRMED

without prejudice to Bounds's ability to raise his ineffective-

assistance contentions in a 28 U.S.C. § 2255 proceeding.